DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 2 May 2022 is hereby acknowledged. Claims 1-12 and 14-25 as amended are pending, with claims 17-25 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 2 May 2022. For this reason, the present action is made non-final.
 
Claim Rejections - 35 USC § 112
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 14 recite “low or no autofluorescence” in two wavelength ranges. 
As an initial matter, the term “autofluorescence” is typically applied to natural fluorescence occurring in biological materials, not the polymeric resin compositions claimed in claims 1-14. For this reason, the term “autofluorescence” is interpreted broadly to include any fluorescence in the material at the recited wavelengths. The specification does not have a reasonably ascertainable definition for what constitutes “low” autofluorescence. While claims 2-5 also recite grey values, alternatively, in blue and green wavelengths, none of these specify a threshold for one or other of blue green wavelengths. Moreover, the grey value appears to be a measure of fluorescent intensity, the measure of which is dependent on the specific instrument type and settings used, such as gain (see, e.g., US 2013/0040854, para. 0040). Since the grey values in claims 2-5 are recited as an absolute value, and not in comparison with any other material, a person of ordinary skill in the art would be unable to determine whether a sample met these limitations as intended by the inventor, as they are dependent on specific measurement methods. 

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3085661 B1 (“Nishimura”).
This reference was made of record with applicant’s IDS dated 18 March 2022.
As to claims 1, 8, and 12, Nishimura teaches a resin composition. Specifically, Nishimura teaches example 1A having C1, an epoxy resin, thus epoxy resin matrix, Kayahard DPHA, a polyacrylate (see para. 0145), a photoradical generator B2 that is 2,4,6-trimethylbenzyoldiphenylphosphine oxide as required by claims 1 and 8, a photocation generator (photoacid generator), and propylene glycol monomethyl ether acetate, which is a solvent as required by claims 1 and 12. Nishimura teaches the cured resins have low fluorescence across the spectrum, including the recited ranges (para. 0152, table 2, showing A results for fluorescence, including at 436 nm and 550 nm).
As to claims 2-5, Nishimura does not state a gray value as required for these claims. However, since the composition of Nishimura is the same, and it is taught to have low fluorescence emission, it is presumed to inherently have gray values within the recited range.
As to claim 11, Nishimura teaches 10 parts total of free radical photoinitiator and photoacid generator of 10 parts in 340 parts total, or approximately 3 wt %.

Claim(s) 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/018918 A1 (“Simoff”) as evidenced by US 2004/0229165 (“Munnelly”).
The additional reference is used to demonstrate that a particular limitation is inherent to the disclosure of the primary reference. See MPEP 2131.01.
	As to claims 14 and 15, Simoff teaches cationically curable POSS resin compositions. Examples 9C-9E of Simoff (p. 35, Table 8), teaches cured compositions of EP0409 and Irgacure 250. EP0409 as described in Table 8 is a mixture of Glycidyl POSS, where glycidyl is an epoxy group, and thus is an epoxy resin matrix having at least two different epoxy functionalized polyhedral oligomeric silsesquioxanes (see also, para. 0068, teaching mixture is of varying cage numbers n). While a direct acid generator is not explicitly recited, Irgacure 250, has the structure (4-methylphenyl)[4-(2-methylpropyl)phenyl] iodonium hexafluorophosphate (para. 0068), which is a diaryliodonium hexafluorophosphate as required by claim 15, and is therefore a direct photoacid generator as required by claim 14. While Simoff does not discuss the autofluorescence in the recited wavelengths, the composition of Simoff is presumed to meet the recited characteristics, being formed of the same materials as recited.
	Simoff does not state that the aforementioned composition includes a solvent. However, it is known that the cationic photoinitiator Irgacure 250 is in the form of propylene carbonate solution (see Munnelly, paras. 0023, 00120), and thus Simoff inherently teaches a solvent in the composition.


Claim Rejections - 35 USC § 103
Claim(s) 1-6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,033,663 (“Valeri”) as evidenced by US 2007/0267134 (“Konarski”).
As to claims 1-5, 8, and 9, Valeri teaches a curable coating composition of an epoxy resin matrix (abstract, teaching polyglycidyl ethers), a free radical photoinitiator, and a cationic photoinitiator. Valeri teaches examples having triarylsulfonium hexafluoroantimonate salts and triarylsulfonium hexafluorophosphate salts (Table 1, example 1C), which are the same as those recited in claim 9, and are thus photoacid generators as required by claim 1. Valeri teaches the free radical photoinitiator exemplified as a combination of phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide and 2-hydroxy-2-methyl-1-phenyl-propane-1-one (2-hydroxy-2-methyl-propiophenone) (Table 1, example 1C), which is an initiator recited by claim 9, and thus a phosphine oxide as required by claim 1. The compositions of Valeri also contain a mixture of polyacrylates, thus a polyacrylate. Note that a polyacrylate is interpreted to include combinations of polyacrylate.
Valeri does not discuss autofluorescence in the recited wavelengths as recited in claims 1-5. However, Valeri teaches the same materials as recited, and it is therefore presumed to meet the low or no autofluorescence and gray values as recited. This is especially the case because the resinous components are aliphatic compounds, and therefore do not have fluorophores, and would therefore inherently have low or no autofluorescence.
The examples of Valeri differ from the recited composition in that the example includes a surfactant. However, Valeri teaches that such materials are optional, and thus compositions without the surfactant are an obvious variation over Valeri.
The examples of Valeri further differ in that a solvent is not explicitly taught. However, the examples of Valeri include UVI-6992 photoacid generator, which as evidenced by Konarski, para. 0035, is in the form of a solution in propylene carbonate. Furthermore, Valeri teaches the compositions may include solvents (5:25-30) and thus the inclusion is an obvious modification suggested by Valeri.
As to claim 6, Valeri, Table 1, example 1C teaches trimethylolpropane triglycidyl ether as epoxy resin.
As to claim 11, Valeri teaches compositions having approximately 8 % of the free radical photoinitiator and photoacid generators (Table 1, example 1C).

Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018918 A1 (“Simoff”) as evidenced by US 2017/0327998 (“El Hedok”) and US 2004/0229165 (“Munnelly”).
As to claims 1-6, and 8, Simoff teaches ultraviolet curable polyorganosilsesquioxane (POSS) resin compositions. Examples 9C-9E of Simoff (p. 35, Table 8), teaches cured compositions of EP0409 and Irgacure 250. EP0409 as described in Table 8 is a mixture of Glycidyl POSS, where glycidyl is an epoxy group, and thus EP0409 is an epoxy resin matrix having at least two different epoxy functionalized polyhedral oligomeric silsesquioxanes (see also, para. 0068, teaching mixture is of varying cage numbers n) and where the epoxy resin matrix is epoxy functionalized POSS as required by claim 6. While a photoacid generator is not explicitly recited, Irgacure 250, has the structure (4-methylphenyl)[4-(2-methylpropyl)phenyl] iodonium hexafluorophosphate (para. 0068), which is a diaryliodonium hexafluorophosphate, i.e., the same compounds as discussed at applicant’s specification, para. 0018, and is therefore a photoacid generator. 
Simoff does not exemplify a composition having the epoxy resin matrix, photoacid generator, and free radical photoinitiator. However, Simoff teaches combinations of polyorganosilsesquioxanes having epoxy and/or acrylate functionality (Simoff, paras. 0023, 0028, teaching combinations of (meth)acryl functional POSS and epoxy functional POSS), thus an acrylate and a silicone as required by claim 13. Further, since Simoff teaches the use of radical photoinitiators in conjunction with (meth)acryl functional monomers (para. 0035) where cationic photoinitiators such as the previously mentioned diaryliodonium are used in conjunction with epoxy groups. Simoff teaches preferred free radical photoinitiators including Irgacure 819, bis(2,4,6-trimethylbenzoyl)- phenylphosphineooxide, as evidenced by El Hedok, para. 0072), which is a phosphine oxide as required by claim 1 and meets the recitation of phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide required by claim 8.
Simoff does not state that the aforementioned composition includes a solvent. However, it is known that the cationic photoinitiator Irgacure 250 is in the form of propylene carbonate solution (see Munnelly, paras. 0023, 00120), and thus Simoff inherently teaches a solvent in the composition.
While Simoff does not discuss the autofluorescence in the recited wavelengths as required by claims 1-5 and 8, Simoff suggests compositions having the same components as recited, and thus it would be expected that such compositions would have the low or no autofluorescence as set forth in claims 1-5. As such, it would be obvious to modify the composition of Simoff, including both acrylic and epoxy functional POSS as required by claim 6, thus with combination of photoacid generator and free radical photoinitiator, including the same compounds as recited in claims 1 and 8, as Simoff suggests combinations of functional POSS, and further that such compounds, being the same as those recited, would have the same low or no autofluorescence in the recited wavelengths as recited in claims 1-5.
As to claim 11, Simoff teaches using free radical photoinitiators at 0.01 to 0.2 wt %, and 0.1 to 1 wt % for epoxy (para. 0035), the total of which overlaps the recited range, and as such, the recited amounts, including within the recited range, are an obvious variation suggested by Simoff.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3085661 B1 (“Nishimura”).
The discussion of Nishimura with respect to claim 1 is incorporated by reference.
As to claim 6, while not exemplified, Nishimura teaches the cationic curable compound may include trimethylolpropane triglycidyl ether (para. 0043), and as such, the use of this resin is an obvious modification suggested by Nishimura.
As to claim 9, while not exemplified, Nishimura teaches the photocation (photoacid) generator may include 4-(phenylthiol)phenyldiphenylsulfonium hexafluorophosphate (para. 0053), which is a triarylsulfonium hexafluorophosphate salt, and as such, the use of such salt is an obvious modification suggested by Nishimura. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018918 A1 (“Simoff”) as evidenced by US 2017/0327998 (“El Hedok”) and US 2004/0229165 (“Munnelly”) as applied to claim 6, further as evidenced by US 2010/0125123 (“Lichtenhan”).
As to claim 7, Simoff does not recite the combination of epoxy POSS compounds; however, Simoff teaches that POSS compounds may be used in combination, including the EP0409 (glycidyl POSS) of the examples and EP0408, an epoxycyclohexyl functional POSS (para. 0028). While Simoff does not state that the compounds is epoxycyclohexyl ethyl functional, it is known that EP0408 has that functionality as evidenced by Lichtenhan, para. 0045.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0163570 (“Vanmaele”) as evidenced by Scifinder Properties of CAS 75960-60-8 (“Scifinder”), US 5,054,872 (“Fan”) and  US 2007/0224084 (“Holmes”).
As to claim 10, Vanmaele teaches radiation curable compositions having an initiator and a polyhedral oligomeric silsesquioxane, including silsesquioxane acrylates having curable functional group (see Table I), thus a radically polymerizable compound having a silicone group and an acrylate group as required by claim 1, and a (meth)acryl polyhedral oligomeric silsesquioxane as required by claim 6. Vanmaele teaches a photoinitiator, including for free radical photoinitiator, including Lucirin LR 8953 (para. 0073), which as evidenced by Scifinder, is diphenyl(2,4,6-trimethylbenzyoyl)phosphine oxide, thus a phosphine oxide.
While not exemplified, Vanmaele teaches combinations of curable POSS compounds (para. 0056), including epoxy functional POSS (table 1, L32-L47), and one or more photoinitiators, including triarylsulfonium salts (para. 0071), which are photoacid generators suitable for curing epoxy resins, as taught by Fan, 8:18-9:10, to be photoacid generators for epoxy resins. As such, it would be an obvious modification suggested by Vanmaele to include epoxy POSS compounds, and triarylsulfonium salts as photoacid generators for epoxy resin with a polyacrylate and recited free radical photoinitiator.
Vanmaele does not state the low or no autofluorescence required by claim 10. However, it would be obvious to a person of ordinary skill in the art to prepare a curable composition of (meth)acryl functional polyorganosilsesquioxane and the phosphine oxide photoinitiator as Vanmaele suggests these components, and further that such identical composition would have the recited properties of claim 10, because they are the same types of monomers disclosed in applicant’s specification.
Vanmaele does not explicitly teach a dark quencher; however, Vanmaele teaches coloring agents for the resin composition, and specifically teaches carbon blacks (para. 0089), where carbon black is a type of dark quencher, as evidenced by Holmes, para. 0181. As such, it would be an obvious variant of Vanmaele to include epoxy and acrylate POSS, and respective photoradical initiator and photoacid generator, further including carbon black, a dark quencher, as pigment, all of which are suggested by Vanmaele.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,033,663 (“Valeri”) as evidenced by US 2007/0267134 (“Konarski”) as applied to claim 1, further in view of US 2017/0009071 (“Hoshino”).
The discussion of Valeri with respect to claim 1 is incorporated by reference. As discussed with respect to claim 1, the compositions of Valeri contain an acrylate. Valeri teaches the compositions may include solvents (5:25-30), but does not teach propylene glycol monomethyl ether acetate. However, Hoshino teaches cationically curable compositions with epoxy resin, and teaches that various solvents can be used to incorporate cationic initiators, including sulfonium salts (paras. 0103-0104) into epoxy resin (para. 0113), including propylene glycol monomethyl ether acetate, and as such, the use of PGMEA as a solvent in such compositions is an obvious modification.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/018918 A1 (“Simoff”) as evidenced by US 2004/0229165 (“Munnelly”) and US 2010/0125123 (“Lichtenhan”).
As to claim 16, the discussion of Simoff with respect to claim 14 is incorporated by reference.
Simoff does not recite the combination of epoxy POSS compounds; however, Simoff teaches that POSS compounds may be used in combination, including the EP0409 (glycidyl POSS) of the examples and EP0408, an epoxycyclohexyl functional POSS (para. 0028). While Simoff does not state that the compounds is epoxycyclohexyl ethyl functional, it is known that EP0408 has that functionality as evidenced by Lichtenhan, para. 0045.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. 
1.	Applicant argues against the rejections under 35 USC 112(b), arguing that the specification provides threshold grey values and instrument types. However, this does not address the rejection, which states that fluorescent intensity is an arbitrary unit based on a gain or sensitivity setting, as discussed in US 2013/0040854. The fact that certain instruments are specified does not overcome that such measurements are still an arbitrary measure that is affected by sensitivity setting. Because of this, the same composition can provide different values depending on instrument setting. As far as the definition of low autofluorescence being low enough to be considered noise, this is also not sufficient, as such a determination would necessarily depend on the individual clusters being sequenced.
2.	The rejections under 35 USC 102 and 103 over Simoff are maintained, because as outlined above, the exemplified compositions contain solvent as a carrier for the photoacid generator.
3.	Applicant’s arguments over Valeri are not persuasive. The compositions of Valeri essentially include the epoxy resin, polyacrylate, and photoacid generator and radical photoinitiator, with other components, including solvent, being optional. Moreover, polyacrylate is construed to include any combination of polyacrylate. Furthermore, the fact that the compositions contain more polyacrylate than epoxy is not relevant, since the relative amounts are not claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764